Title: To Thomas Jefferson from John Threlkeld, 18 April 1826
From: Threlkeld, John
To: Jefferson, Thomas


My Dr Sir
George Town
18 Apl 1826
will you permit me to Introduce to your acquaintance & Patronage Mr Charles Potton, the Bearer he is a young Gentleman from Louisiana, and has resided at the Jesuit Colledge of George Town for some time has made Great Proficiency in his studies, is a young man of reading & Observation of strict honour & Propriety, his leaving this is from some Misunderstanding with the Superiors, from his not coinciding with them (altho a Roman Catholic) in some of the requirements of their order his views are to Enter the Colledge at Charlotesville under the introduction of some of the most respectable Gentlemen there, where he intends to finish his Education my Dr sir Let me Add that I hear no person more spoken off by my family than the Proprietor of Monticello they are now saying give our best wishes to him in which believe me they are most heartily joined by your very Obedt Hum Ser who wishing you health & happiness subscribes himselfJohn Threlkeld